Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first channel including a “sealing substance” as set forth in claim 2; and the valve assembly “fitting” on tubeless tires” as set forth in claim 15; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1, 8, 13, and 15 are objected to because of the following informalities:  The term “vehicle” should be replaced with the term - -wheel- - in line 2 of claims 1, 8, 13, and 15 to more accurately describe the invention. Namely, a “rim” is part of a wheel and not a vehicle.
	The phrase - -first and second- - should be inserted prior to the term “channels” in line 14 of claim 1, to more clearly define the invention.
	The term - -tubular- - should be inserted prior to the term “compartment” in lines 8, 11, and 13 of claim 15, to more clearly define the invention.
	The term - -a- - should be inserted prior to the term “second” in line 2, for grammatical clarity.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this instance, the limitation of a “first means for stable resting” is defined in both the specification and claims as being the tangential expansion of the bush. 
	Furthermore, the limitation of a “second means for stable resting” is defined as an intermediate portion of the tube. 
	In addition, the limitation of a “first tightening means” is defined as a serrated surface of the cap; while a “second tightening means” is defined as a second internal seat. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that it is unclear whether the phrase “the assembly” in line 7 is the same as the “valve assemblies” previously set forth in the claim, or is an additional element of the invention.
	Claim 1 is also indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its” in line 9. 
	Claims 1 and 15 are indefinite due to the fact that it is unclear what is actually being claimed by the phrase “to the outside”. Namely, it is unclear whether this phrase is trying to state that the channels connect the tire compartment to atmosphere, or are trying to describe a direction.
	Claim 2 is indefinite due to the fact that it is unclear what is actually being claimed by the term “beforehand” in line 2. This term implies the description of a method step, which would receive no patentable weight a product claim. 
	Claims 1, 3, 6, and 11 are indefinite due to the fact that it is unclear what is actually being claimed by the term “resting”. 

	Claim 8 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “normally arranged”. The metes and bounds of this limitation cannot be determined.
	Claim 9 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “facilitated movement”. 
	Claim 11 is also indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its” in line 15.  
	Claim 12 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the cap has an external profile “of wing” shape. Namely, the claim lacks any physical structure to clearly describe the “wing” shape. 
	Claim 14 is indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its”. 
	Claim 15 is indefinite due to the fact that it is unclear what is actually being claimed by the term “rests”. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	The limitations of claim 4 is one non-limiting example of generally narrative and indefinite language. 

Claim 1 recites the limitation "the hermetic screwing" in line 12.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

The term "stable" in claim 1 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

The term "optimum" in claim 2 is a relative term which renders the claim indefinite.  The term "optimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

The term "stable" in claim 3 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term "stable" in claim 6 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claims 7 and 15 recite the limitation "the opposite side" in lines 2 and 15, respectively.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

The term "stably" in claim 15 is a relative term which renders the claim indefinite.  The term "stably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show tire inflation valve structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617